Our attention has been called to typographical errors in our decree wherein the plaintiff is ordered to pay the defendant alimony during the pendency of this suit when as a matter of fact the import of our opinion is that the defendant is to pay the plaintiff the alimony. Accordingly, our decree herein is corrected and amended so as to order the defendant, i.e., Norman Everitt Gillis, to pay to the plaintiff, i.e., Ellen Bordelon Gillis, $25 a month alimony for the support of the minor child, Norman Everitt Gillis, Jr., during the pendency of these proceedings.
As corrected and amended, the decree heretofore rendered by this court is reinstated.